Appeal from a decision of the Unemployment Insurance Appeal Board which a decision of a referee that he was without jurisdiction to rule on an initial determination of the Industrial Commissioner because claimant did not make a timely request for a hearing. There is no question that claimant’s request for a hearing came well after the 30-day period prescribed by section 620 (subd [1], par [a]) of the Labor Law. Accordingly, the board’s decision of lack of jurisdiction was clearly proper (e.g., Matter of Merkson [Catherwood], 24 AD2d 675). Decision affirmed, without costs. Herlihy, P. J., Kane, Main, Larkin and Reynolds, JJ., concur.